Exhibit 10.6
 
AGREEMENT TO TERMINATE CONSULTING SERVICES AGREEMENT


THIS AGREEMENT TO TERMINATE CONSULTING SERVICES AGREEMENT (this “Agreement”) is
entered into as of March 22, 2011, by and among Shenyang Yanzikou Sports &
Entertainment Co., Ltd. (“Party A”), Beijing Shungao Golf Course Management Co.,
Ltd. (“Party B”, and with Party A collectively referred to as the “Parties”).
China Golf Group, Inc (the “Company”) is made a party to this Agreement for the
sole purpose of acknowledging the Agreement.


WHEREAS, certain Consulting Services Agreement date September 25, 2009 (the
“Consulting Agreement”), pursuant to which Party A provides to Party B, on an
exclusive basis, consulting services pertaining to general business operation,
human resources, and research and development;


WHEREAS, Section 7 of the Consulting Agreement provides that Party A may
terminate Consulting Agreement;


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
Parties agree as follows:


A.           TERMINATION OF THE CONSULTING AGREEMENT AND ITS AMENDMENT.


(1)           Party A hereby terminates the Consulting Agreement and Party B
hereby accepts said termination.


B.           GOVERNING LAW.  This Agreement shall be governed and construed
under the laws of the People’s Republic of China, and shall be binding on and
shall inure to the benefit of the parties and their respective successors and
permitted assigns.


C.           COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


[Remainder of page left blank intentionally.]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.
 
PARTY A:


Shenyang Yanzikou Sports & Entertainment Co., Ltd.


By:           /s/ Ye Bi                                
Name: Ye Bi
Title: Executive Director


PARTY B


Beijing Shungao Golf Course Management Co., Ltd.


By:           /s/ Xiao
Bowu                                                      
Name: Xiao Bowu
Title: Executive Director




ACKNOWLEDGED BY


China Golf Group, Inc.


By:__/s/Ye Bi_________
Name: Bi Ye
Title: CEO

